621 F.2d 275
CARGILL, INC., a Delaware Corporation, Appellee,v.LIBERTY MUTUAL INSURANCE COMPANY, a MassachusettsCorporation, Appellant.
No. 79-1610.
United States Court of Appeals,Eighth Circuit.
Submitted Feb. 14, 1980.Decided April 1, 1980.

Duane E. Arndt, Van Eps & Gilmore, Minneapolis, Minn., for appellant; James R. Gray, Minneapolis, Minn., on brief.
Timothy W. Regan, Minneapolis, Minn., for appellee; Richard D. Allen, Minneapolis, Minn., on brief.
Before STEPHENSON and McMILLIAN, Circuit Judges, and SCHATZ,* District Judge.
PER CURIAM.


1
Liberty Mutual Insurance Company (Liberty Mutual) appeals from the entry of final judgment upon a jury verdict and the denial of Liberty Mutual's motion for judgment notwithstanding the verdict or for a new trial.  This motion followed a trial in which the jury found that the insured, Cargill, Inc., had arrived at a reasonable settlement in response to a defective product claim by Abbott Laboratories and that the claim was covered by a comprehensive general liability policy issued to Cargill by Liberty Mutual.  In a special verdict, the jury determined that the policy's "business risk" exclusion did not apply by answering in the negative an interrogatory inquiring whether the property damage in question resulted from the failure of Cargill's product to perform the function or serve the purpose intended by Cargill.  In its memorandum opinion, the district court1 held, inter alia, that the jury's special verdict was amply supported by the evidence and that the property damage in question, although occurring over an extended period of time, was the result of but one occurrence for purposes of applying a deductible of $50,000 per occurrence.  Liberty Mutual challenges these holdings on appeal.


2
After considering the record and the briefs and arguments of the parties, we are satisfied that the evidence in support of the jury verdict is not insufficient and that no error of law appears.  We affirm the district court's denial of appellant's motions for judgment notwithstanding the verdict or, in the alternative, for a new trial for the reasons set out in its memorandum and order published at 488 F. Supp. 49 (1979).


3
Affirmed.



*
 The Honorable Albert G. Schatz, United States District Judge for the District of Nebraska, sitting by designation


1
 The Honorable Harry H. MacLaughlin, United States District Judge for the District of Minnesota